           Case 3:20-cv-05027-RJB-DWC Document 32 Filed 10/30/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT TACOMA

10     MARTIN STANLEY IVIE,
                                                          No. 3:20-CV-5027-RJB-DWC
11                                   Petitioner,
12            v.                                          ORDER ADOPTING REPORT AND
                                                          RECOMMENDATION
13     RON HAYNES,
                                     Respondent.
14

15
            This matter comes before the Court on the Report and Recommendation of Magistrate
16
     Judge David W. Christel. Dkt. 28. The Court has considered the Report and Recommendation
17
     (Dkt. 29), objections to the Report and Recommendation (Dkt. 29), and the remaining record.
18
            The Report and Recommendation (Dkt. 28) should be adopted. The Respondent has
19

20   responded to the Petitioner’s petition. Petitioner’s objections are without merit. They do not

21   provide grounds to reject the Report and Recommendation. The case should be re-referred to
22   Magistrate Judge Christel for futher proceedings.
23
            It is ORDERED that:
24
            (1)     The Court adopts the Report and Recommendation (Dkt. 28).
25
            (2)     Petitioner’s Motion for Entry of Default Judgment (Dkt. 25) and request for
26                  injunctive relief (Dkt. 21) are denied.


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
         Case 3:20-cv-05027-RJB-DWC Document 32 Filed 10/30/20 Page 2 of 2




 1       (3)   The case is re-referred to Magistrate Judge Christel for further proceedings.

 2       (4)   The Clerk is directed to send copies of this Order to Petitioner, counsel for
               Respondent, and to the Hon. David W. Christel.
 3
         DATED this 30th day of October, 2020.
 4

 5

 6                                    A
                                      ROBERT J. BRYAN
 7
                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 2
